Exhibit 10.2

CONSIDERATION HOLDBACK AGREEMENT

This CONSIDERATION HOLDBACK AGREEMENT (the “Agreement”) is made and entered into
effective as of December 30, 2013, by and between FireEye, Inc., a Delaware
corporation (“Parent”), and Kevin Mandia, a resident of the state of
Pennsylvania (“Holdback Key Employee”). All capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto in the Merger
Agreement (as defined below).

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Mandiant
Corporation, a Delaware corporation (“Company”), and certain other parties are
entering into that certain Agreement and Plan of Reorganization (the “Merger
Agreement”) pursuant to which Parent will acquire for cash and Parent Common
Stock ownership of all of the outstanding capital stock of Match (the
“Mergers”).

B. After the Mergers, Holdback Key Employee will serve as an employee of Parent
or one of Parent’s affiliates.

C. The parties have agreed to execute this Agreement as a supplement to the
Merger Agreement to impose additional conditions on Holdback Key Employee’s
right to retain a portion of the Merger Consideration (as defined below)
issuable to him as a result of the Mergers, and the parties hereby acknowledge
and agree that this Agreement is not a service contract and is not intended to
govern the terms or conditions of Holdback Key Employee’s employment with Parent
or its affiliates.

D. Section 1.6(b)(i) of the Merger Agreement provides that, among other things,
at the First Merger Effective Time and without any action on the part of the
Parent, Company, or Holdback Key Employee, each share of Company Common Stock
will be cancelled and extinguished and shall be converted automatically into the
right to receive the Per Share Cash Consideration and the Per Share Stock
Consideration, subject to the withholdings for taxes and the Escrow Fund and the
Representative Escrow Fund contemplated therein (collectively, the “Merger
Consideration”).

E. As a material inducement for Parent to enter into the Merger Agreement and to
consummate the Mergers, Parent desires Holdback Key Employee to agree, and
Holdback Key Employee is willing to agree, to subject a portion of the Merger
Consideration otherwise issuable to such Holdback Key Employee as a result of
the Mergers to the terms and subject to the conditions set forth herein and in
the Merger Agreement.

NOW, THEREFORE, in consideration of, and as a material inducement to, Parent’s
entry into the Merger Agreement, the parties agree as follows:

1. Holdback; Conditions for Payment.

1.1 Holdback.

(a) Holdback Key Employee agrees that at the First Merger Effective Time, Parent
will hold back a number of shares of Parent Common Stock otherwise payable to
Holdback Key Employee under Section 1.6(b)(i) of the Merger Agreement (the
“Holdback Consideration”) equal to the whole number of shares of Parent Common
Stock, rounded up, obtained by multiplying (i) five hundred thousand
(500,000) by (ii) the quotient obtained by dividing (y) the Per Share
Consideration by (z) Parent Closing Average Trading Price.

(b) Any amounts of the Holdback Consideration which shall have been released
pursuant to this Agreement shall be deemed “Payable Consideration.”

(c) One half (50%) of the Holdback Consideration shall be released and deemed
Payable Consideration on the first anniversary of the First Merger Effective
Time, subject to Holdback Key Employee’s continued Service (as defined below)
through such date.



--------------------------------------------------------------------------------

(d) One half (50%) of the Holdback Consideration shall be released and deemed
Payable Consideration on the second anniversary of the First Merger Effective
Time, subject to Holdback Key Employee’s continued Service (as defined below)
through such date.

Holdback Key Employee shall, for purposes of this Agreement, be deemed to
provide “Service” for so long as he remains an employee in good standing of
Parent, or with the prior written consent of Parent, one of Parent’s affiliates.

1.2 Distribution of Payable Consideration. The Holdback Consideration held by
Parent shall be promptly distributed to Holdback Key Employee to the extent that
such Holdback Consideration has become Payable Consideration promptly following
the corresponding dates specified in Sections 1.1(c)-1.1(d) of this Agreement.

1.3 Forfeiture of Holdback Consideration to Parent. In the event that Holdback
Key Employee’s Service terminates at any time after the Closing, then all of the
Holdback Consideration that has not become Payable Consideration prior to the
date of such termination shall be automatically forfeited by Holdback Key
Employee and released to Parent.

1.4 Accelerated Payment of Holdback Consideration. All of the Holdback
Consideration, if any, that has not theretofore been released to Holdback Key
Employee pursuant to Sections 1.1(c)-1.1(d) shall immediately become Payable
Consideration, shall be immediately paid to such Holdback Key Employee, and
shall no longer be subject to forfeiture pursuant to Section 1.3 of this
Agreement (i) upon the occurrence of Holdback Key Employee’s death or total and
permanent Disability, as that term is defined in Section 22(e)(3), of the
Internal Revenue Code of 1986, as amended, or (ii) in the event that Employee’s
employment with the Company is involuntarily terminated other than for “Cause”
(as such term is defined in the Company’s Change of Control Severance Policy for
Officers) or Employee terminates employment following a breach by the Company of
Section 2 of Employee’s offer letter of even date herewith (including a
termination for “Good Reason”, as such term is defined in the Change of Control
Severance Policy, following a change of control of the Company).

1.5 Tax Reporting. Except as otherwise required by applicable law, the parties
hereto agree that all payments of Holdback Consideration hereunder shall, for
the purposes of all federal, state and local tax and tax reporting purposes, be
treated by Parent as paid in exchange for Holdback Key Employee’s Company
Capital Stock (except to the extent of any imputed interest) and not as
compensation for Services, provided that Holdback Key Employee’s Company Capital
Stock is held as a capital asset. Notwithstanding the foregoing, no partying is
making any representations or warranties regarding the tax treatment of the
Holdback Consideration, and each party is relying solely on its own tax
advisors.

1.6 Withholding Tax. Subject to Section 1.5, to the extent that any tax is
required to be withheld by Parent or any of its affiliates in connection with
the payment of any Holdback Consideration to Holdback Key Employee, Parent shall
be entitled, but shall not have the obligation, to withhold the amount of such
taxes from any amount of the Holdback Consideration otherwise payable or
issuable to Holdback Key Employee pursuant to the Merger Agreement.

1.7 Dividend and Voting Rights. During any period in which shares of Parent
Common Stock constitute Holdback Consideration, Employee shall have the right to
(i) receive any cash dividends declared thereupon (any stock dividends declared
shall be deemed additional Holdback Consideration and released to Employee or
forfeited as otherwise provided hereinabove) and (ii) vote any such shares in
his discretion with respect to each matter for which shareholder vote is sought
by the Company.

2. Remedies and Conflict Resolution.

Each party to this Agreement agrees that (i) if it breaches its obligations
under this Agreement, the damage to the other party may be substantial, although
difficult to ascertain, and money damage will not afford the other party an
adequate remedy, and (ii) if it is in breach of any provision of this Agreement,
or threatens a breach of this Agreement, the other party shall be entitled, in
addition to all other rights and remedies as may be provided by law, to seek
specific performance and injunctive and other equitable relief to prevent or
restrain a breach of any provision of this Agreement.

 

2



--------------------------------------------------------------------------------

3. Miscellaneous.

3.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with acknowledgment of complete transmission)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice or by email); provided, however, that
notices sent by mail will not be deemed given until received:

 

If to Parent:   

FireEye, Inc.

1440 McCarthy Boulevard

Milpitas, CA 95035

Attn: General Counsel

Telephone: (408) 321-6300

Facsimile: (480) 321-9818

With a copy to:   

Wilson Sonsini Goodrich & Rosati

Professional Corporation

One Market, Spear Tower, Suite 3300

San Francisco, California 94105

Attention: Mike Ringler and Melissa Hollatz

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

If to the Company (prior to the Closing):   

Mandiant Corporation

2318 Mill Road

Suite 500

Alexandria, VA 22134

Attn: General Counsel

Telephone: (703) 683-3141

Facsimile: (703) 683-2891

With a copy to:   

Jamie Leigh

Cooley LLP

101 California Street

5th Floor

San Francisco, CA 94111-5800

Telephone: (415) 693-2190

Facsimile: (415) 693-2222

3.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

3.3 Entire Agreement. This Agreement, the Merger Agreement, and the Related
Agreements, constitute the entire agreement among the parties with respect to
the subject matter hereof and supersedes all prior agreements and understandings
both written and oral, among the parties with respect to the subject matter
hereof.

3.4 No Third Party Beneficiaries. This Agreement is not intended to, and shall
not, confer upon any other person any rights or remedies hereunder.

 

3



--------------------------------------------------------------------------------

3.5 Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Parent may assign its rights and delegate its obligations
hereunder to its affiliates provided that Parent remains ultimately liable for
all of Parent’s obligations hereunder.

3.6 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

3.7 Other Remedies. Any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.

3.8 Conflict. In the event of a conflict between the terms of this Agreement and
the Merger Agreement, the terms of the Merger Agreement shall govern.

3.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

3.10 Consent to Jurisdiction. Each of the parties hereto who is a resident of
the United States of America irrevocably consents to the exclusive jurisdiction
and venue of any court within Santa Clara County, State of California, in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the State of California for such persons and
waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process. Each party agrees
not to commence any legal proceedings related hereto except in such courts.

3.11 Merger. In the event the Mergers are not consummated and the Merger
Agreement is terminated in accordance with its terms, this Agreement shall be
null and void.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Consideration Holdback
Agreement to be duly executed on the date and year first above written.

 

PARENT By:  

 /s/ David DeWalt

Name:   David DeWalt Title:   CEO & Chairman of the Board



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Consideration Holdback
Agreement to be duly executed on the date and year first above written.

 

HOLDBACK KEY EMPLOYEE

Kevin Mandia

Print Name

 /s/ Kevin Mandia

Signature